Citation Nr: 0631434	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  01-00 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for depression with 
psychotic features, claimed as secondary to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


 ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from February 1988 to February 
1998.  

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands issued in September 2003 and August 
2004.  This matter was originally on appeal from an August 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.    

The record reflects that the veteran failed to report for a 
Travel Board hearing scheduled in March 2004 and has offered 
no explanation for her absence from the scheduled hearing.  
Thus, her hearing request is considered withdrawn. 

In May 2006, the Board requested an expert medical opinion 
from a VA psychiatrist (J.R.S., M.D.) with respect to the 
veteran's claim because the September 2004 VA psychologist 
did not address whether it was as likely as not that the 
veteran's depression was related to her service-connected 
disabilities.  The Board received the requested medical 
opinion in June 2006 and a copy was sent to the veteran the 
following month.  


FINDING OF FACT

The veteran's currently diagnosed major depression with 
psychotic features has been linked by competent medical 
opinion to her service-connected disabilities.


CONCLUSION OF LAW

Depression with psychotic features was proximately caused by 
the veteran's service-connected disabilities.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.310 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Board Remands and The Veterans Claims Assistance Act of 
2000 (VCAA)

In September 2003, the Board remanded the issue on appeal and 
instructed the RO to schedule for the veteran a Travel Board 
hearing pursuant to the veteran's August 2003 request.  

In August 2004, the Board again remanded the issue on appeal 
and instructed the RO to obtain the veteran's medical records 
assembled in connection with her Social Security 
Administration (SSA) disability claim and to schedule a VA 
examination to determine the nature and etiology of her 
claimed psychiatric disability.  

The record shows that the RO sent correspondence in February 
2004 notifying the veteran that she was scheduled for a 
Travel Board hearing in March 2004; however, the veteran 
failed to report for the hearing and the hearing request is 
considered withdrawn as explained above.  Additionally, the 
veteran's SSA decision with associated medical records as 
well as the September 2004 VA mental disorder examination 
report are contained in the claims folder.  The Board further 
notes that the RO considered the additional medical evidence, 
continued denial of the claim, and issued a Supplemental 
Statement of the Case (SSOC) in January 2006.  Based on the 
foregoing, the Board finds that the RO complied with its 
September 2003 and August 2004 Remands.  Stegall v. West, 11 
Vet. App. 268 (1998).

The Board notes that the veteran's claim for service 
connection for major depression was denied as not well-
grounded by the RO in a February 2000 rating decision.  The 
RO, however, subsequently notified the veteran in November 
2001 correspondence that her claim would be reviewed again as 
required by the Veterans Claims Assistance Act of 2000 
(VCAA).  The VCAA outlines VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The record reveals that the veteran was not advised regarding 
the element of degree of disability prior to the August 2002 
RO rating decision denying her claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (holding that the VCAA 
notice requirements include the elements of effective date 
and degree of disability).  Nonetheless, the Board finds that 
the notice defect is harmless error because the veteran's 
claim is being granted for reasons explained in greater 
detail below.  Thus, the RO will be responsible for 
addressing any notice defect with respect to the disability 
rating element when effectuating the award.   

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to this claim.


II.	Legal Criteria

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

Service connection may be granted on a direct basis for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  


III.	Analysis 

The veteran essentially contends that her current chronic 
depressive disorder is related to her service-connected 
disabilities.  The veteran is currently service connected for 
the following disabilities: residuals of scarring, bilateral 
breast reductions; residuals of total abdominal hysterectomy; 
carpal tunnel syndrome, right wrist (major); residuals 
nondisplaced fracture, palmar aspect, left interphalangeal 
joint, second finger (minor); residuals, incisional hernia; 
and iron deficiency.  She is also in receipt of special 
monthly compensation based on loss of use of a creative organ 
due to her hysterectomy.  

The competent medical evidence of record shows that the 
veteran currently suffers from depression.  Specifically, the 
Board notes that the VA psychologist diagnosed the veteran 
with major depressive disorder, severe, chronic, with 
psychotic features at the September 2004 mental disorders 
examination.  A private neuropsychiatrist also noted a 
diagnostic formulation of major depressive disorder, 
recurrent, severe with mood-congruent psychotic features in 
January 2004.  Furthermore, the veteran's VA treatment 
records contain numerous references to her current 
depression.    

The Board additionally notes that the veteran's current 
depression has been linked by competent medical opinion to 
her service-connected disabilities.  As previously discussed, 
the Board requested an expert medical opinion from a VA 
psychiatrist in May 2006 with respect to the veteran's claim.  
In June 2006 correspondence, the VA psychiatrist wrote that 
the veteran's chronic depressive disorder is likely to be 
causally related to her service-connected disabilities and 
cited various medical records contained in the claims folder 
to support his conclusion.  The psychiatrist explained that 
the veteran had a history of gynecological problems during 
her military service and reported feelings of depression and 
loss in anticipation of her hysterectomy in August 1999.  The 
psychiatrist further noted that depression secondary to 
medical conditions was a diagnosable illness recognized in 
the Diagnostic and Statistical Manual, Fourth Edition (DSM-
IV) under Mood Disorder due to General Medical Condition.      

The Board recognizes that the September 2004 VA psychologist 
attributed the veteran's current depression to an alleged 
sexual assault that took place during service; however, the 
veteran had not reported the occurrence of a sexual assault 
prior to the September 2004 VA mental disorders examination 
and there is no further information or evidence related to 
the occurrence of an in-service sexual assault contained in 
the claims folder.  Regardless, the veteran's depression has 
been related by a VA psychiatrist to her service-connected 
disabilities, as contended by the veteran.  

Therefore, the Board finds that an award of service 
connection for the veteran's chronic psychiatric disability 
as secondary to her service-connected disabilities is 
warranted.







ORDER

Entitlement to service connection for major depression with 
psychotic features, claimed as secondary to service-connected 
disabilities is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


